Case 9:18-cv-80762-RLR Document 162 Entered on FLSD Docket 06/06/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 9:18-CV-80762-ROSENBERG/REINHART


   JACOB HORN and ROBERT VETTER,

           Plaintiffs,

   v.

   LIBERTY INSURANCE UNDERWRITERS,
   INC.,

           Defendant.
                                                /


                                        FINAL JUDGMENT

          THIS CAUSE is before the Court following the Court’s Order on the Cross Motions for

  Summary Judgment and Liberty’s Notice of Filing their proposed final judgment. See Order, DE

  160; Notice, DE 161. Pursuant to Federal Rules of Civil Procedure 56 and 58, and in accordance

  with the reasons stated in the Court’s Order on the Cross Motions for Summary Judgment, DE

  160, final judgment is entered in favor of the Defendant Liberty Insurance Underwriters Inc. and

  against Plaintiffs Horn and Vetter.

          It is further ORDERED that Defendant shall file any application for attorney’s fees, non-

  taxable costs and Bill of Costs, if any, within 30 days of this ORDER pursuant to Local Rule 7.3.

          DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 5th day of June,
  2019.

                                                      _______________________________
                                                      ROBIN L. ROSENBERG
                                                      UNITED STATES DISTRICT JUDGE
  Copies furnished to Counsel of Record
